Citation Nr: 0945160	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple basal cell 
carcinomas, including those of the nose, scalp, forehead, 
cheek, neck, abdomen, shin, back, and auricular region.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  This case has since been 
transferred to the Hartford, Connecticut VARO.

Previously, in June 1986, the Board denied a claim for 
service connection for a skin disorder.  It is apparent from 
the contents of this decision that the Board's determination 
included consideration of basal cell carcinomas.  This case 
is therefore distinguishable from the situation contemplated 
in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim 
for one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury; 
rather, the two claims must be considered independently).  
The Board thus finds that the current claim is, in fact, an 
application to reopen a previously denied claim, rather than 
an entirely new claim.  As such, the Board has a legal duty 
to address the "new and material evidence" requirement of 
38 C.F.R. § 3.156 regardless of the actions of the RO and has 
recharacterized the service connection issue accordingly.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 
239, 244 (1993).

Subsequent to the most recent Supplemental Statement of the 
Case (issued in July 2009), the RO received additional VA 
outpatient treatment records.  These records, not all of 
which are duplicative, address only current skin treatment 
and contain no opinions or other findings as to an 
etiological relationship, or lack thereof, between the 
current disability and service.  Accordingly, as the 
Veteran's current disability was fully established by the 
record well before receipt of these additional medical 
records, the Board finds that they are not "pertinent" and 
do not require remand to the RO for the issuance of a 
Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
skin disorder, encompassing basal cell carcinomas, was denied 
in a June 1986 Board decision.

2.  Evidence received since the June 1986 Board decision 
includes newly received service personnel records that 
existed at the time of the June 1986 Board decision and would 
not have required additional information from the Veteran for 
their retrieval.

3.  The competent evidence of record does not demonstrate a 
causal link between the Veteran's multiple basal cell 
carcinomas and service; moreover, his claimed exposure to 
ionizing radiation could not be corroborated.

4.  The Veteran's service-connected disabilities include 
status post left wrist fracture, right ankle arthritis, and 
pes cavus of the right foot, all evaluated as 20 percent 
disabling; plantar fasciitis of the left foot and tinnitus, 
both evaluated as 10 percent disabling; and postoperative 
residuals of tenoplasty of the right Achilles tendon and 
hearing loss, both evaluated as zero percent disabling.

5.  The evidence of record does not show that the Veteran's 
service-connected disabilities, which have a combined 
disability rating of 60 percent, preclude him from securing 
and following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for multiple basal cell 
carcinomas, including those of the nose, scalp, forehead, 
cheek, neck, abdomen, shin, back, and auricular region.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  The Veteran's claimed multiple basal cell carcinomas, 
including those of the nose, scalp, forehead, cheek, neck, 
abdomen, shin, back, and auricular region, were not incurred 
in or aggravated by service, or as due to claimed exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2009).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple basal cell 
carcinomas

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  Id.  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Such records include, 
but are not limited to service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the Veteran by name; additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request 
for service records; and declassified records that could not 
have been obtained because the records were classified when 
VA decided the claim.  This section does not apply to records 
that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  
38 C.F.R. § 3.156(c).

In this case, the Veteran's initial claim for service 
connection for service connection for a skin disorder was 
denied in a July 1985 rating decision on the basis that his 
current findings (listed as basal cell carcinoma, actinic 
keratoses, tinea pedis, and psoriasis) had not been shown to 
be etiologically related to service.  The Veteran appealed 
this denial to the Board, but the Board denied the claim in a 
June 1986 decision.  That decision is final under 38 U.S.C.A. 
§ 7104(a).  The question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the Veteran's claim since the issuance of that decision.

In this regard, the Board notes that the Veteran has 
contended that he was exposed to radiation during service, 
reportedly causing his basal cell carcinomas, and the claims 
file now includes service personnel records documenting his 
whereabouts during service.  The claims file contains a 
request to the National Personnel Records Center (NPRC) for 
these records dated in April 2007, and the obtained records 
are included in the third volume of the Veteran's claims 
file.  The Board would point out that these records could 
have been requested at any point subsequent to the Veteran's 
service without specific information from him.  They 
accordingly are subject to 38 C.F.R. § 3.156(c).  Under that 
regulation, the Veteran's claim is to be reconsidered.  The 
Board will thus proceed with the claim as reopened in view of 
this new and material service department evidence.

As noted in greater detail below, a March 2007 letter to the 
Veteran contained sufficient information to ensure proper 
notification for a de novo claim for service connection.  In 
view of this, the fact that the RO has already considered 
this claim as being reopened, and the extensive evidentiary 
development of record (including a VA examination and 
etiology opinion), the Board finds that there will be no 
prejudice to the Veteran in proceeding with a decision on the 
claim's merits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who participated in a radiation-risk 
activity during active service.  "Radiation-risk activity" 
is defined as: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan by U.S. forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period from August 6, 1945 
to July 1, 1946; certain service on the grounds of gaseous 
diffusion plants located in Paducah, Kentucky, Portsmouth, 
Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, 
service on Amchitka Island, Alaska.  Id.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d at 1043. 

In this case, the Veteran submitted a statement in July 2007 
describing service on the U.S.S. Vicksburg, and he contended 
that he was in an explosion area between September 25 and 
October 5 of 1944.  In February 2008, the RO furnished this 
information to the Department of the Navy for verification 
purposes.  In the same month, however, the Department of the 
Navy indicated that, based on a review of its exposure 
registry by name, service number, and Social Security number, 
there were no reports of occupational exposure to ionizing 
radiation pertaining to the Veteran.  The only alternative 
suggestion from the Department of the Navy was for medical 
records from the National Personnel Records Center (NPRC), 
but those have already been obtained.  

Given the fact that the Veteran has not been confirmed to be 
a "radiation-exposed Veteran," as defined by 38 C.F.R. § 
3.309(d)(3), further consideration of the radiation 
regulations is not warranted in this case.  The Board will 
accordingly proceed with his claim as a direct service 
connection claim.  

In this regard, the Board notes that the Veteran's service 
treatment records are entirely negative for basal cell 
carcinomas.  He did have some treatment for other skin 
problems, including cellulitis of the 5th finger of the right 
hand in November 1943 and cellulitis of the right foot in 
April 1945.  

A September 1949 VA examination revealed a small pigmented 
area of about one inch in diameter on the right side of the 
abdomen.  The examination of the skin was otherwise 
unremarkable.  Over 34 years later, in October 1983, he began 
treatment for multiple basal cell epitheliomas at a VA 
facility.  A December 1985 VA examination indicates that he 
had his first basal cell carcinoma removed in 1957 and had 
since been treated for multiple basal cell carcinomas and 
actinic keratoses since that time.  Subsequent VA medical 
records confirm further treatment for multiple basal cell 
carcinomas, with a March 2008 record indicating multiple skin 
problems "possibly secondary to sun exposure, genetics 
and/or some outside mutagenic exposure."  

In May 2009, the Veteran underwent a VA skin examination, 
with an examiner who reviewed the claims file.  In her 
report, the examiner documented the Veteran's history of 
multiple basal cell carcinomas.  During the examination, the 
Veteran reported that "the very first lesions was [sic] 
under his eye in about 1962."  The examiner further noted 
that, per the Veteran's report, his sun exposure included six 
to seven years of outdoor sports as a child, two years in the 
military for "30% of the time," 20 years of vacationing in 
Florida, and vacation trips to countries below the equator.  
Sun exposure, especially before age 14, was noted to be a 
risk factor for basal cell carcinoma development, and the 
examiner stated that the Veteran had considerable sun 
exposure for most of his life from childhood forward.  Given 
the Veteran's two year and somewhat limited sun exposure 
(about 30 percent of the time) during service, the examiner 
opined that his extensive basal cell carcinomas were "more 
likely the result of his 20+ years of sun exposure both as a 
child prior to the military (sports) and as an adult after 
the military (travel and 20 years of Florida vacationing) and 
less likely the result of his military enlistment."  

In this case, the Veteran has not specified that his basal 
cell carcinomas have been present since service or the one-
year period immediately thereafter.  Rather, he has asserted 
that the claimed disability is due to both radiation exposure 
and sun exposure.  As noted above, the radiation exposure 
could not be corroborated.  As to sun exposure, the May 2009 
VA examination report clearly indicates that sun exposure was 
a major factor in the development of this disability.  The 
examiner, however, noted that the Veteran's sun exposure in 
service was far less than the Veteran's pre- and post-service 
sun exposure and, accordingly, found that the disability was 
more likely due to that non-service sun exposure and less 
likely due to the in-service exposure.  The Veteran has 
presented no other medical opinions or other evidence linking 
basal cell carcinomas back to service.

As to the Veteran's own opinion, he has asserted two theories 
of causation, rather than lay contentions of continuity of 
symptomatology since service.  The Veteran, however, has not 
been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, as opposed to the 
observation of symptoms.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's reopened claim for service connection for basal 
cell carcinomas, including those of the nose, scalp, 
forehead, cheek, neck, abdomen, shin, back, and auricular 
region, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

II.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran's service-connected disabilities 
include status post left wrist fracture, right ankle 
arthritis, and pes cavus of the right foot, all evaluated as 
20 percent disabling; plantar fasciitis of the left foot and 
tinnitus, both evaluated as 10 percent disabling; and 
postoperative residuals of tenoplasty of the right achilles 
tendon and hearing loss, both evaluated as zero percent 
disabling.  The combined disability evaluation is 60 percent, 
under 38 C.F.R. § 4.25.  This evaluation does not meet the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether there exists an extra-schedular basis for the grant 
of entitlement to TDIU under 38 C.F.R. § 4.16(b).  

In this regard, the Board has considered the Veteran's 
educational and employment background.  In a May 2006 
application, he reported that he finished four years of 
college and last worked as a teacher in 1978.  He asserted in 
this application that, due to his disabilities of the feet, 
he was unable to stand for long periods "as needed in the 
teaching role."

Prior to receipt of this application, the Veteran underwent a 
VA orthopedic examination in March 2006.  The examiner who 
conducted this application assessed severe pes cavus of the 
right foot, with "severe functional limitations" in 
activities of daily living.  Osteopenia was also noted.  
Special shoes with orthotics for ambulation were cited as 
being needed, and the Veteran's daily activities with 
ambulation were noted to be affected.

A January 2008 VA scars examination revealed right foot pes 
cavus, hammertoes and tyloma, requiring the need increased 
height bilaterally to accommodate contractures on the right 
foot and indicative of moderate functional impairments; 
asymptomatic left foot plantar fasciitis, with no reported 
functional impairments; right ankle degenerative joint 
disease, with mild to moderate residual functional 
impairments; and a left wrist fracture, with no reported 
residual functional impairments.  

VA audiological examinations were also conducted in January 
2008 and April 2009.  The Veteran reported tinnitus at both 
examinations, although he noted that it was not present at 
the time of the January 2008 examination.  Both examinations 
revealed a bilateral hearing loss disability, worse in the 
left ear (i.e., with a speech recognition score of 72 percent 
in April 2009).  The examiner who conducted both examinations 
did not suggest any specific occupational interference on 
account of either tinnitus or bilateral hearing loss.

Given that the Veteran's combined service-connected 
disability evaluation is only 60 percent, with no disability 
rated in excess of 20 percent, the Board must find 
exceptional circumstances to consider referral for an extra-
schedular TDIU rating under 38 C.F.R. § 4.16(b).  Such 
circumstances simply have not been shown in this case.  The 
Veteran's right foot problems appear to be the most 
significant, with descriptions of moderate or severe 
functional impairment.  The question for the Board, however, 
is whether such impairment precludes substantially gainful 
employment, and there has been no suggestion from the 
Veteran's examiners of such occupational interference on 
account of the right foot problems.  There has also been no 
suggestion that any of the Veteran's other disabilities, in 
and of themselves, have more than moderate functional 
impairments, or that the combined effect of the disabilities 
would render him unable to secure or follow a substantially 
gainful occupation.  In short, the findings of record in this 
case fall well short of the sort of exceptional circumstances 
that would warrant further consideration under 38 C.F.R. 
§ 4.16(b).

The Board must stress that the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the evidence does not 
support the Veteran's contention that his service-connected 
disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case, as the preponderance of the evidence 
is against the Veteran's claim.  The Board would point out, 
however, that the Veteran is free to reopen his claim at any 
time.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2007, prior 
to the date of the issuance of the appealed rating decision.  
The Board further notes that, in the March 2007 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  There is no suggestion of any 
medical evidence for which the RO has not made adequate 
efforts to obtain.  Additionally, the Veteran was afforded 
multiple VA examinations in conjunction with this claim that 
addressed the etiology of the claimed basal cell carcinomas 
and the functional effects of his service-connected 
disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for multiple basal cell carcinomas, 
including those of the nose, scalp, forehead, cheek, neck, 
abdomen, shin, back, and auricular region; to that extent 
only, the appeal is granted.

Entitlement to service connection for multiple basal cell 
carcinomas, including those of the nose, scalp, forehead, 
cheek, neck, abdomen, shin, back, and auricular region, is 
denied.

Entitlement to TDIU is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


